701-7 Koehler Avenue, Suite 7 - Ronkonkoma, NY 11779 (631) 981-9700 - www.lakeland.com Lakeland Industries, Inc. Reports Fiscal 2009 Third Quarter Financial Results EPS of $0.25 versus $0.17 Last Year on Record Third Quarter Revenue of $25.2 Million; Fiscal 2010 Guidance of Over 10% Increase in Top and Bottom Lines RONKONKOMA, NY – December 10, 2008 – Lakeland Industries, Inc. (NASDAQ: LAKE),a leading global manufacturer of industrial protective clothing for industry, municipalities, healthcare and to first responders on the federal, state and local levels, today announced financial results for its third quarter and nine months ended October 31, 2008. Financial Results Highlights and Recent Company Developments § Revenue rose to 3Q record level of $25.2 million – representing growth of 7.3% over last year’s fiscal third quarter § Gross margin improved by over 400 basis points § Operating profit increased 50% over 3Q08 § EBITDA was 9.8% of sales for 3Q09 – the highest level in nearly 3 years § International sales growth continued o Brazil acquisition– impact to third quarter: § Sales of $2.4 million § Net income of $0.2 million net of additional expenses in the US § Accretive to EPS by $0.03 despite negative exchange rate from USD strengthening by 40% over BRL o Progress made with new product introductions and marketing initiatives “The third quarter again showed the success of our international growth strategy and cost-reduction initiatives, withearnings before interest, taxes, depreciation and amortization* (“EBITDA”) margins the highest in nearly three years,” said Christopher J. Ryan, President and CEO of Lakeland Industries.“Although we expect domestic sales in the US to trend downward in the coming quarters on a comparative basis, we anticipate strong growth in overseas markets to more than offset these declines and enable us to maintain upward momentum in both sales and earnings. In North America, our customers are deleveraging and going through a sharp inventory adjustment, but at some point – likely in the first quarter – we believe their reserves will be exhausted and demand will resume.Many, if not most, of our product offerings are required to be worn by federal or state safety rules and regulations and are thus not generally discretionary purchases.” “For example, on November 24, 2008, a US federal law went into effect requiring that anybody working along highways that receive federal money – including firemen, police, construction workers, highway cleaning crews, and even members of the media –must wear high-visibility safety vests.As a result, our high-visibility vest sales rose by 98% in the third quarter as distributors stocked up in anticipation of the new law.While we continue to experience continued demand for this product line, we expect the rate of growth to moderate in the coming quarters.According to our channel checks, the new law along with the reported stimulus package of the incoming Obama administration is driving growth for our high-visibility product lines and additional gains for other product lines beginning in the first calendar quarter of 2009.Thus, in terms of our outlook for the next year, we believe we are more insulated than many companies from the general economy at large.Furthermore, certain government regulations, such as Occupational Safety & Health Administration (“OSHA”) rules, are now being formulated and implemented in the foreign markets we are penetrating, so we expect additional demand for our products to meet mandatory requirements.Many of these nations are mandating that the public and private sector adopt OSHA-like standards so that they may benefit from membership in associations such as the World Trade Organization. “In the fourth quarter to date, we have seen our lower trending domestic sales being partially offset by the traction of our international operations, which may be somewhat mitigated on a reported basis depending on the strength of the US dollar.Beginning in the first quarter of fiscal 2010, we see domestic sales rebounding for several product lines and continued expansion overseas.Given these expectations along with our ongoing cost-cutting measures, we expect next fiscal year’s results to show top and bottom line improvement of over 10%, excluding any future potential acquisitions and the impact of currencies.” Financial Results for Three Months Ended October 31, 2008 as Compared with the Three Months Ended October 31, 2007 Net sales were a record $25.2 million in the third quarter of fiscal 2009, up 7.3% from the $23.5 million posted in the comparable fiscal 2008 period.The increase in revenue was primarily due to contributions from the Company’s foreign expansion.Brazil sales included in the current quarter were $2.4 million, reflecting the Company’s recent acquisition. External sales from China increased by $0.2 million, or 21%, to $1.2 million, driven by sales to the Company’s new Australian distributor.UK sales increased by 15% to $1.0 million, while Chile sales decreased by 21% to $0.3 million.U.S. domestic sales decreased by $1.1 million, or 5.6%, to $19.5 million due to difficult operating conditions in September and October. Gross profit increased by $1.5 million, or 26%, to $7.2 million for the third quarter of fiscal 2009, as compared with $5.7 million for the same period in fiscal 2008.Gross profit as a percentage of net sales for the quarter ended October 31, 2008 rose to 28.5%, a record level for the third fiscal quarter and the second highest level in the Company’s history, and increased from 24.3% in the same period of fiscal 2008.This improvement was primarily due to the inclusion of the Company’s Brazilian operations, which posted a 49.3% gross margin, and the end of the prior year’s sales rebate program to meet competitive conditions, offset slightly by late stage start-up losses in India. Operating profit increased by $0.7 million, or 50%, to $2.1 million, versus $1.4 million recorded in the third quarter of fiscal 2008.Operating income as a percentage of net sales increased to 8.2% for the third quarter of fiscal 2009, up from 5.8% for the same period in fiscal 2008.EBITDA was 9.8% of sales for 3Q09 – a level not seen in nearly three years. The improvement in operating profit and margins is due to the increased level of total revenues including high margin contributions from Brazil, the use of lower-cost raw materials in production of garments outside of the United States where in-country and external revenues are increasing, new product introductions, new customers, and the end of the rebate program initiated early in fiscal year Interest expenses increased by $0.2 million for the three months ended October 31, 2008 as compared to the three months ended October 31, 2007 due to higher borrowing levels outstanding, primarily reflecting funding for the Company’s Brazil acquisition, partially offset by lower interest rates in the current year.Net income for the third quarter of FY09 was $1.4 million, compared with $0.9 million for the third quarter of fiscal 2008.Earnings per share for the third quarter of fiscal 2009 was $0.25, an increase of 47% as compared with $0.17 for the same period of fiscal Financial Results for Nine Months Ended October 31, 2008 as Compared with the Nine Months Ended October 31, Net sales increased $9.2 million, or 13%, to $80.0 million for the nine months ended October 31, 2008 from $70.8 million for the nine months ended October 31, 2007.The net increase was mainly due to international growth. Gross profit increased $5.8 million, or 36%, to $22.0 million for the nine months ended October 31, 2008 from $16.2 million for the nine months ended October 31, 2007.Gross profit as a percentage of net sales increased to 27.5% in fiscal 2009 from 22.9% in fiscal 2008, primarily due to the inclusion of the Company’s Brazilian operations, the end of the prior year’s sales rebate program to meet competitive conditions, the Mexican restructuring program in the prior year, and favorable claims experience in our medical insurance program.
